Citation Nr: 1737421	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-35 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder, characterized as dysthymic disorder, from November 20, 2009, to October 1, 2012.  

2.  Entitlement to a rating in excess of 70 percent from October 1, 2010, for an acquired psychiatric disorder, characterized as posttraumatic stress disorder with dysthymic disorder.

2.  Entitlement to a rating in excess of 10 percent for patellar tendonitis of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to April 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the April 2010 rating decision, the RO increased the rating for the Veteran's dysthymic disorder from 10 percent to 30 percent, effective November 20, 2009, the date of the request for an increased rating.  Before the Veteran submitted a substantive appeal, VA Form 9, she was separately granted service connection for posttraumatic stress disorder (PTSD) with a 70 percent rating from February 23, 2010.  

The RO later realized that it had impermissibly used two ratings for two psychiatric disorders that shared the same symptomatology.  As such, the RO found that there was a clear and unmistakable error, and terminated the Veteran's dysthymic disorder in a July 2012 rating decision while incorporating the dysthymic disorder in her PTSD diagnosis, effective October 1, 2012.  This action was carried out by the RO as a reduction that decreased the Veteran's overall disability rating from 80 percent to 70 percent.

For clarification purposes, the Board finds that the period on appeal for the Veteran's psychiatric disorder and left knee disability is from November 20, 2009, to the present day.

The Board has expanded the Veteran's original claim for an increase for dysthymic disorder to encompass all acquired psychiatric disorders, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In an April 2011 VA examination, the Veteran reported that she was forced to quit working as a teacher due to her increased psychiatric symptoms.  The examiner also concluded that the Veteran's service-connected psychiatric disorder has caused her difficulty in finding work.  Additionally, during this appeal, the Veteran asserted that her knee has greatly impaired her ability to work.  Such raises a claim for a TDIU, and the Board has taken jurisdiction over that claim at this time.  See Rice v. Shinseki, 22 Vet. App. 477 (2009) (holding that a request for a TDIU whether expressly raised by the Veteran or reasonably raised by the record is not a separate claim for benefits, but rather, is part of a claim for increased compensation).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the period of November 20, 2009, to prior to February 23, 2010, the Veteran's psychiatric disorder was characterized by depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

2.  From the period of February 23, 2010, to October 1, 2012, the Veteran's symptoms related to her service-connected dysthymic disorder are adequately addressed in her separately service-connected PTSD.

3.  For the period since February 23, 2010, the Veteran's psychiatric disorder was characterized by near-continuous depression affecting the ability to function independently, impaired impulse control, and difficulty adapting to stressful circumstances.

4.  Throughout the appeal period, the Veteran's left knee instability was characterized by recurrent subluxation or lateral instability that resulted in slight impairment; moderate impairment has not been shown.

5.  Throughout the appeal period, the Veteran's left knee was characterized by limitation of extension of 5 degrees and limitation of flexion to 120 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for an acquired psychiatric disorder, characterized as dysthymic disorder, from November 20, 2009, to October 1, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 (2016).

2.  The criteria for a rating in excess of 70 percent from October 1, 2010, for an acquired psychiatric disorder, characterized as PTSD and dysthymic disorder, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

3.  The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2016).

4.  The criteria for as separate 10 percent rating, but no more, for limitation of extension of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DCs) 5003, 5261 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records as well as VA examinations are associated with the claims file.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board recognizes that the January 2010 VA examiner did not measure the range of motion of the Veteran's left knee in a non-weight bearing position as well as test the undamaged opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the examiner explicitly measured the additional functional loss due to pain.  Therefore, the Board finds that the VA examination is sufficient, especially in light of the fact that the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Acquired Psychiatric Disorder

During the course of the appeal, the Veteran received a 30 percent rating from November 20, 2009, to October 1, 2012, for a dysthymic disorder under 38 C.F.R. § 4.130, DC 9400.  She also receives a second rating for PTSD for the period since February 23, 2010, under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  Although these ratings were assigned under two separate diagnostic codes, they both apply the same General Rating Formula for Mental Disorders.  In this case, the Board agrees with the RO that the assignment of separate disability ratings for dysthymic disorder and PTSD was inappropriate, and the ultimate termination of the rating under DC 9400 was appropriate.  38 C.F.R. § 4.14 (2016) (evaluation of the same disability under various diagnoses is to be avoided).  As a result, only the rating assigned under DC 9411 will be evaluated for the period since February 3, 2010.  

Prior to February 23, 2010

Prior to February 23, 2010, the Veteran received a 30 percent rating for her acquired psychiatric disorder.  In order to warrant a 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The Board finds that a rating in excess of 30 percent for an acquired psychiatric disorder is not warranted for the period prior to February 23, 2010.  Specifically, the record indicates that the Veteran has only exhibited some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

During this period, the Veteran maintained an appearance that was in one instance disheveled, unkempt, and tearful, but with good grooming and hygiene in another instance.  However, the 30 percent rating criteria accounts for intermittent periods of inability to perform occupational tasks.  She was alert.  Her speech was spontaneous, neither pressured nor slowed, with normal conversational volume, amount and prosody.  Her thought process was logical, sequential, relevant, and goal oriented.  

Although the Veteran exhibited a depressed mood with sleep impairment, she was still able to function independently.  She admitted feeling depressed and described it as feelings of sadness, rumination on life problems, crying, and lack of motivation.  She was mostly concerned with increasing her motivation, sleep quality, and energy.  However, she denied anxiety or panic attacks.  She stated that she was not sleeping well, but the 30 percent rating criteria include chronic sleep impairment.  Furthermore, there is no evidence that she was unable to function or to raise her 3 children.  

The Veteran did not exhibit hallucinations or delusions.  She denied suicidal and homicidal ideations or obsessions.  Her immediate, short-term, and long-term memory was intact.  A medical provider also noted that she had adequate insight and judgment.  She was oriented in all spheres and her cognition was grossly intact.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, to include social and occupational inadaptability.  In this regard, she had a cooperative attitude during her medical visits.  She evidenced no psychomotor agitation or retardation.  She was also able to maintain good eye contact.  At the time, she was employed as a teacher.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as the period on appeal pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).  The Veteran had a GAF score of 55-60 during this period.  The GAF score demonstrates a symptomatology more severe than the symptoms displayed by the Veteran.  The Veteran did not have any panic attacks and the evidence does not demonstrate more than occasional social and occupational impairment.  Therefore, the Board finds that the GAF score is not an accurate representation of the Veteran's psychiatric disorder and is of limited probative value in this instance.  

Therefore, the Board finds that a rating in excess of 30 percent is not warranted for an acquired psychiatric disorder for the period prior to February 23, 2010.  

Since February 23, 2010

During the course of the appeal, the Veteran received a 70 percent rating for her PTSD.  In order to warrant a 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2016).

After a review of the record, the Board finds that a rating in excess of 70 percent from October 1, 2010, onwards, for an acquired psychiatric disorder, is not warranted.  Specifically, the record indicates that the Veteran has exhibited occupational and social impairment in most areas; however, her symptoms do not rise to the level of total occupational and social impairment.  See 38 C.F.R. §§ 4.3, 4.7 (2016).

Throughout the appeal period, the Veteran always maintained adequate personal hygiene and a neat appearance.  In February 2010, March 2010, and June 2010, she exhibited good grooming and hygiene.  In March 2011, she also exhibited a well-groomed appearance.  She was described as "well kept" in July 2011 and was noted to be dressed appropriately in September 2011.  In August and September 2012, she also exhibited good grooming and hygiene.  

During the appeal period, there were no occasions when she exhibited gross impairment in thought processes or communication.  In February 2010, March 2010, and June 2010, she was able to maintain good eye contact.  Her speech rate was spontaneous, neither pressured nor slowed, with normal conversational volume, amount, and prosody.  Her thought process was logical, sequential, and goal-oriented.  In March 2011, she demonstrated comparatively better direct eye contact.  During her April 2011 VA examination, her speech was coherent and relevant, but she demonstrated some psychomotor slowing.  In July 2011, September 2011, and September 2012, medical providers noted fluent and spontaneous speech with a thought process that was coherent and focused.  

While it is true that the Veteran suffered from near-continuous depression, impaired impulse control, and chronic sleep impairment during this time period, such symptoms are fully contemplated under the 70 percent rating criteria.  In February 2010, her depression was aggravated by emotional/verbal abuse from her spouse.  However, she denied anxiety or panic attacks and demonstrated fair insight, good judgment, and good impulse control.  By March 2010, her symptoms had worsened with increased irritability and crying spells.  Additionally, she had become more socially isolative.  Her affect was stable, constrict, and congruent to the mood and situation.  In June 2010, she reported that her crying spells continued, but were less frequent.  She was less isolative as well.  Throughout this period, she reported several symptoms related to her sexual trauma including nightmares, flashbacks, and hyperarousal.  In September 2010, she identified these intrusive thoughts, nightmares, and difficulty with sleep as some of her most disruptive symptoms.  She expressed motivation for treatment and by March 2011, a combination of treatment modalities had led to at least some improvement.  

Nevertheless, the next month, during her April 2011 VA examination, she continued to report poor sleep, nightmares, and anhedonia with loss of all past interests.  Her affect was sad and anxious at the time.  In September 2011, her symptoms noticeably worsened after she stopped teaching.  She reported multiple nightmares, severe symptoms of depression, and a lack of energy/motivation.  Her worsening was attributed to her plethora of free time and lack of structured activities.  One year later, in September 2012, her medical provider deemed her depression to have improved and classified it as only mild depression.  Despite the above-noted symptoms, the Veteran consistently demonstrated an ability to function independently.  For example, in August 2012, a medical provider noted that she was able to take care of herself and her children.  The Board finds that the above symptoms cannot be classified as grossly inappropriate behavior.  Instead, the symptoms reflect the 70 percent rating criteria.  

The Veteran reported no problems with her memory during the appeal period.  She was oriented in all spheres at all times.  Additionally, there was an absence of homicidal ideations, hallucinations, and obsessions.  The Board notes that although she appears to have denied having suicidal ideations to her medical providers, she admitted in a February 2010 statement to sometimes thinking why she is even living.  Her cognition was determined to be adequate and grossly intact throughout this period.  The Board acknowledges that the Veteran may have shown some impaired judgment when she became irritable to the point of getting into many verbal altercations, as noted during her April 2011 VA examination.  However, she has never been in legal trouble.  Even after considering her stated suicidal ideation, she never showed any danger of hurting herself or others, much less a persistent danger of hurting herself or others.  When considered together, her symptomatology remains far from what is required for a 100 percent rating.  Indeed, many of these objective symptoms for a 100 percent rating, to include intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder seriously impacts her social and occupational functioning.  Nevertheless, the evidence does not indicate that a 100 percent rating is warranted.  Throughout this period, she has been married to her husband and raised 3 kids.  However, the Board recognizes that her husband has at times been a source of stress and anxiety.  She attended counseling to attain a better relationship with him.  She has notable family conflicts.  She has unspecified ongoing issues with her mother.  One of her brothers passed away and her other brother refuses to talk with her.  She finds herself avoiding physically being close to men and isolating from people in general.  In a February 2010 statement, the Veteran's husband stated that the Veteran isolates herself from him and their children.  Even if she is physically present, she is sometimes mentally absent.  Nevertheless, she stated in September 2010 that when she becomes overwhelmed, she sometimes calls a close friend for support.  During her April 2011 VA examination, she reported irritability and difficulty working with coworkers and supervisors.  She also expressed preferring to avoid crowds, sitting with her back to the wall to observe the door, and avoiding isolated rooms.  The Board finds that the Veteran's difficulty establishing and maintaining effective relationships is explicitly considered under the 70 percent criteria for PTSD.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score from 21 through 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as the period on appeal partially pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).  In March 2010, her GAF score was 65.  Her GAF score was 68 in June 2010.  In April 2011, the VA examiner provided a GAF score of 30, but the Veteran's medical provider provided a GAF score of 60 during the same month.  Her GAF score was 60 in July 2011 and 55 in September 2011.  The Board finds that the Veteran's GAF scores in the 60s represent a symptomatology that is less severe than that shown by the Veteran.  The Board finds that the moderate symptoms she exhibits warrant lower GAF scores than the ones assigned.  On the other hand, the Board finds that the GAF score of 30 is significantly more severe than the symptoms exhibited by the Veteran.  For example, she has never shown the inability to function in almost all areas.  For the reasons above, the Board assigns the GAF scores little probative value.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that her psychiatric disorder is worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In making its determination, the Board considered statements by the Veteran and her husband describing the severity of her psychiatric symptoms.  

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disorder has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Therefore, the Board concludes that a rating in excess of 30 percent prior to February 23, 2010, and a rating in excess of 70 percent from October 1, 2010, onwards, for an acquired psychiatric disorder, is unwarranted.

Patellar Tendonitis of the Left Knee

The Veteran seeks a higher rating for her left knee disability, diagnosed as patellar tendonitis of the left knee.  In a March 2010 statement, she asserted that her knee condition had worsened and that she now suffers from constant knee pain.  In a February 2010 statement, her husband stated that he has observed the Veteran suffering from pain and swelling of the knees.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder is already rated under DC 5257 (addressing lateral instability), a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

The Veteran has been in receipt of a 10 percent disability rating for her left knee disability under 38 C.F.R. § 4.17a, DC 5257 (recurrent subluxation or lateral instability of the knee).  

As an initial matter, in order to warrant a rating in excess of 10 percent for knee instability or a compensable rating for limitation of motion, the evidence must show:
* Limitation of flexion to 60 degrees (noncompensable under DC 5260); 
* Limitation of extension to 5 degrees (noncompensable under  DC 5261); 
* Recurrent subluxation or lateral instability of a moderate nature (20 percent under DC 5257).
See 38 C.F.R. § 4.71a (2016).

After a review of the evidence, the Board determines that a rating in excess of 10 percent for recurrent subluxation or lateral instability of the knee is not warranted.  However, the Board finds that the Veteran is additionally entitled to a separate compensable rating for limitation of extension.

During her January 2010 VA examination, the Veteran complained of knee weakness, but denied instability.  The examiner noted that the Veteran used a cane as needed, but concluded that the Veteran was unaffected by episodes of dislocation or recurrent subluxation.  As the Veteran did not show any active symptoms of instability, the Board finds that a rating in excess of the 10 percent she already receives is not warranted.

With regards to limitation of flexion, at a January 2010 VA examination, the examiner determined that the Veteran exhibited 125 degrees of flexion in both active and passive range of motion.  However, the examiner noted that the flexion decreased to 120 degrees after accounting for painful motion.  Such a measurement is far in excess of the 60 degrees required for a compensable rating for limitation of flexion.  

With regards to limitation of extension, at a January 2010 VA examination, the examiner determined that the Veteran exhibited 0 degrees of extension in both active and passive range of motion.  However, the examiner noted that the extension increased to 5 degrees after accounting for painful motion.  It is true that this level of limitation of extension is insufficient to warrant a 10 percent rating under the appropriate diagnostic code.  Nevertheless, in cases where a veteran has a noncompensable rating for a musculoskeletal disability based on limitation of motion, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable."  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  
Therefore, the Board finds that the Veteran has met the criteria necessary for a noncompensable rating for limitation of extension.

The Board concludes that other diagnostic codes are not appropriate for the Veteran's left knee disability.  The January 2010 VA examiner stated that she does not have ankylosis (DC 5256 addressing knee ankylosis).  Additionally, there is no evidence of cartilage, semilunar, dislocated (DC 5258 addressing cartilage disabilities).  The Board has determined that impairment of the tibia and fibula is not present (DC 5262 addressing impairment of the tibia and fibula).  Finally, the Board finds that the Veteran has not been diagnosed with genu recurvatum (DC 5263 addressing genu recurvatum).

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, the Veteran complains of pain in her left knee and the additional functional loss caused by the pain was taken into account by the examiner.  Additionally, the examiner specifically noted a lack of guarding and no change in range of motion after three repetitions.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings she currently receives.  

In considering the appropriate disability rating for the Veteran's disability, the Board has considered the Veteran's statements that her disability is worse than the rating she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which musculoskeletal and psychiatric disorders are evaluated.

Therefore, the Board concludes that a rating in excess of 10 percent for recurrent subluxation or lateral instability of the knee is not warranted.  However, the Board finds that the Veteran is additionally entitled to a separate compensable rating for limitation of extension.


ORDER

A rating in excess of 30 percent prior to February 23, 2010, and in excess of 70 percent since February 23, 2010 for an acquired psychiatric disorder characterized as posttraumatic stress disorder with dysthymic disorder, previously characterized as dysthymic disorder, is denied.

A rating in excess of 10 percent for left knee instability is denied.

A separate 10 percent rating for limitation of extension of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

During the Veteran's April 2011 VA examination, she reported that she was forced to quit her position as a high school teacher in October 2009 due to symptoms related to her service-connected acquired psychiatric disorder.  The examiner concluded that her acquired psychiatric disorder symptoms caused her difficulty finding work.  Additionally, during a January 2010 VA examination for the Veteran's knee, she reported that activities of daily living have become increasingly difficult and now affected her ability to work.  The Board has determined that the issue of a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 477 (2009).  Therefore, the Board will remand the issue of TDIU for initial development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Hines, Illinois, since November 2012, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, she should be afforded an appropriate opportunity to submit those records.

2.  Contact the Veteran and request that she supply any outstanding information pertinent to her claim for TDIU, to include submitting VA Form 21-8940. 

3.  Thereafter, readjudicate the claim on appeal in light of all evidence of record. If the claim should remain denied, issue the Veteran and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


